The facts not being within the knowledge of plaintiff, she is entitled to have the statements contained in the moving affidavits submitted to the test of cross-examination. Determination of the Appellate Term and judgment of the City Court of the City of New York, New York County, entered thereon unanimously reversed, with costs to the plaintiff-appellant, and *562the order of the City Court of the City of New York denying defendant’s motion for summary judgment affirmed. Present — Peck, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ. [See post, p. 684.]